Citation Nr: 1642855	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, bilateral hands, ankles, thumbs, and knuckles.

 2.  Entitlement to service connection for sleep apnea as secondary to rheumatoid arthritis, bilateral hands, ankles, thumbs, and knuckles.

 3.  Entitlement to service connection for parathyroidism.

4.  Entitlement to service connection for pulmonary nodules.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues of entitlement to service connection for rheumatoid arthritis, obstructive sleep apnea, and parathyroidism were remanded in October 2014 for further development.  

The Veteran presented testimony at a Board hearing in June 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for pulmonary nodules was denied by the RO by way of a January 2014 rating decision.  A notice of disagreement was received in August 2014; a statement of the case was issued in December 2015; and a substantive appeal was received in January 2016.   

The issue of entitlement to service connection for asbestos exposure has been raised by the record in a July 2015 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Rheumatoid arthritis, sleep apnea, parathyroidism

The Board remanded the claims in October 2014 so that the Veteran could undergo a VA examination conducted by a rheumatologist.  A November 2014 Report of General Information reflects that "C&P STATED THAT AN MD WOULD PERFORM THE EXAM AND A RHEUMATOLOGIST WOULD SIGN THE OPINION.  PER CHRISTINA DORY, THIS WILL BE ADEQUATE."  

The claims file includes the February 2015 opinions of the rheumatologist but it does not contain any record of a medical examination (nor are any medical examination findings noted in the April 2015 supplemental statement of the case).  The Board instructed that the examiner render his/her opinions "following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary."  It is not clear that a physical examination of the Veteran ever took place, or that a clinical history was taken from the Veteran.  Additionally, without the clinical findings, it is unclear whether a diagnosis of rheumatoid arthritis was confirmed, or whether the rheumatologist's opinion was rendered with regard to alleged rheumatoid arthritis.  

The Board notes that the opinion of the rheumatologist was based on the fact that examinations dated June 1975, September 1980, and August 1986 did not reveal any abnormalities.  At the Veteran's Board hearing, he cited the U.S. National Library of Medicine, NIH Library Institute of Health, which stated that "There is no tests that can determine for sure whether have RA.  Most patients with RA will, will have abnormal test results, although some patients all test results will be normal."  The February 2015 rheumatologist failed to note this possibility that the Veteran had rheumatoid arthritis despite normal test results.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Additionally, with regard to the obstructive sleep apnea, the rheumatologist opined that it was not at least as likely as not that it was caused by service, to include whether it was caused by or aggravated by rheumatoid arthritis.  The examiner stated that risk factors for obstructive sleep apnea include congestive heart failure.  The Board notes that the Veteran is service connected for pericarditis.  Consequently, the opinion raises the possibility that the Veteran's sleep apnea may be secondary to pericarditis.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a rheumatologist for the purpose of determining the nature and etiology of his rheumatoid arthritis and parathyroidism.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should clearly state whether it is at least as likely as not that a diagnosis of rheumatoid arthritis is supported at any time during the claims period (from November 2010).  The examiner should then opine: 

(a) whether it is at least as likely as not (a 50 percent or greater probability) that rheumatoid arthritis began during or is causally related to service, to include the lump in the Veteran's right thumb (documented in June 1975),

(b) whether it is at least as likely as not (a 50 percent or greater probability) that parathyroidism began during or is causally related to service, to include the lump in the Veteran's right thumb (documented in June 1975), and to include whether it was caused, or aggravated by, his rheumatoid arthritis. (In this context, "aggravation" refers to a permanent worsening beyond the natural progression of the disease.  If aggravation is found then the baseline level of disability prior to such aggravation should be noted).

(c) whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea caused, or has been aggravated by, rheumatoid arthritis or service connected pericarditis.  (In this context, "aggravation" refers to a permanent worsening beyond the natural progression of the disease.  If aggravation is found then the baseline level of disability prior to such aggravation should be noted.)

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  Specifically, the examiner should address his contention that he was injected with epomedrol during service and that he has been told that it is commonly used to treat rheumatoid arthritis.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

 2.  With regard to the issue of entitlement to service connection for pulmonary nodules, schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time, and location of the hearing.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.
 
3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

